Citation Nr: 0618925	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  03-29 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of overpayment of VA 
pension benefits in the amount of $24,923.00.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1968 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 decision of the Department of 
Veterans' Affairs (VA), Committee on Waivers and Compromises 
(Committee).  

In August 2004, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the veteran's file.

The issue of entitlement to waiver of recovery of VA pension 
overpayment on the basis of equity and good conscience is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. By rating decision in April 1999, the veteran was awarded 
VA pension benefits, commencing January 1, 1999. 

2. The request for waiver of recovery of the overpayment in 
the amount of $24,923.00 was denied by the Committee on the 
basis that the veteran failed to report the receipt of Social 
Security benefits to VA constituting bad faith, and that 
waiver of recovery of the overpayment was therefore precluded 
by law.

3. The current evidentiary record contains insufficient 
evidence to establish that the veteran acted in bad faith, 
that is, he intended to seek an unfair advantage in 
connection with his participation in VA's pension benefits 
program. 




CONCLUSION OF LAW

The overpayment of VA pension benefits in the amount of 
$24,923.00 did not result from bad faith on the part of the 
veteran, and waiver of recovery of the overpayment is not 
precluded by law. 38 U.S.C.A. § 5302(c) (West 2002); 
38 C.F.R. § 1.965(b)(2) (2005).


Veterans' Claims Assistance Act of 2000 (VCAA)

The notice requirements and the duty to assist provisions of 
the VCAA do not apply to a claimant seeking waiver of 
recovery of an overpayment.  Barger v. Principi, 16 Vet. App. 
132, 138 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating decision in April 1999, based in part on the fact 
that the veteran was not receiving Social Security income, 
the veteran was awarded VA pension benefits, commencing 
January 1, 1999. 

In February 2000 and January 2001, in order to continue his 
eligibility for VA pension based on countable family income, 
the veteran verified that he was not receiving Social 
Security benefits. 

The veteran submitted a document, dated in March 2001, 
disclosing an award of Social Security disability benefits 
with payment, commencing February 2001.  The award also 
included a lump sum payment of past-due benefits for the 
period from June 1996 to December 2001.  

In June 2002, VA notified the veteran of the proposal to 
reduce his VA pension benefits based on his entitlement to 
Social Security benefits since June 1996.  Also the veteran 
was notified that the Social Security benefits would count as 
income for VA purposes, beginning January 1, 1999, to 
coincide with the start of his VA pension benefits. 

In a statement received in August 2000, the veteran requested 
a waiver of recovery of a pension overpayment.

In January 2003, the Committee denied the veteran's request 
for waiver because he acted in bad faith, resulting in the 
creation of a debt of $24,923.00, due to overpayment of VA 
pension benefits, which preclude waiver by law.  The 
Committee found that the veteran had acted in bad faith 
because he did not report that he was drawing Social Security 
benefits in his statements in February 2000 and January 2001 
to continue his eligibility for VA pension based on countable 
family income.  The Committee noted that the veteran 
"started drawing" Social Security benefits before he 
submitted the eligibility reports in February 2000 and 
January 2001.  

In August 2004, the veteran testified that he started to 
receive Social Security benefits in March 2001. 

Analysis

Pension is a benefit payable by the VA to veterans of a 
period of war because of disability. The rate of pension 
received is equal to the maximum annual rate as reduced by 
the veteran's countable family income. 38 U.S.C.A. § 1521; 
38 C.F.R. § 3.23.  Social Security disability benefits are 
countable income.  38 C.F.R. § 3.262(f). 

For pension, income will be counted for the calendar year in 
which it was received. 38 C.F.R. § 3.260. 

Pursuant to 38 U.S.C.A. § 5302(c), a finding of bad faith 
precludes a grant of a waiver of recovery of an overpayment.  
In this case, the RO denied the veteran's request for waiver 
of recovery of the overpayment on the basis that the veteran 
failed to report receipt of Social Security benefits, 
constituting bad faith. 

The term "bad faith" generally describes unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA benefits 
program exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the government.  
38 C.F.R. § 1.965(b)(2).  Mere negligence or failure to take 
action alone does not amount to "bad faith."  Richards v. 
Brown, 9 Vet. App. 255 (1996). 

After a careful review of the evidence of record, the Board 
finds that the veteran did not acted in bad faith.  While the 
Committee indicated that the veteran had begun to draw Social 
Security benefits in January 1999, the record shows that the 
payments began in February 2001.  The veteran did receive a 
lump sum payment for past due benefits for the period from 
1996 to 2001, but he did not receive the lump sum payment 
until 2001 or thereafter.  As income is only countable in the 
calendar year in which it was received, the Social Security 
payments and the lump sum payment for past-due benefits 
payment received in 2001 or thereafter do not count as income 
prior to 2001 before the income was actually received.  For 
this reason, the veteran properly reported that he had not 
received Social Security benefits in his statements in 
February 2000 and January 2001 and his conduct did not 
constitute bad faith. 

While the veteran may have failed to promptly notified VA 
that he received Social Security income in the year 2001, the 
omission or failure to act alone is insufficient to establish 
that the veteran intended to seek an unfair advantage.  The 
Board therefore concludes that the veteran did not act in bad 
faith, resulting in the creation of the overpayment, and 
waiver of recovery of the overpayment of VA pension benefits 
is not precluded as a matter of law.




ORDER

As bad faith is not shown, waiver of recovery of the 
overpayment of VA pension benefits in the amount of $24, 
923.00, is not precluded, and to this extent, the appeal is 
granted. 

REMAND

Since waiver of recovery of the overpayment of VA pension 
benefits is not precluded by law, the request for waiver must 
be readjudicated under the standard of equity and good 
conscience.  Before it can readjudicated however further 
evidentiary development is necessary, accordingly, the case 
is REMANDED for the following action:

1. Conduct an audit as to the amount of 
the debt, applying 38 C.F.R. § 3.260 (for 
pension, income will be counted for the 
calendar year in which it was received). 

2. Ask the veteran to complete a Financial 
Status Report (VA Form 20-5655) listing 
all monthly income, monthly expenses, 
assets, and debts. 

3. After completion of the above, 
readjudicate the request for waiver of 
recovery of the overpayment, if any, under 
the standard of equity and good 
conscience.  If the benefit sought is 
denied, provide the veteran with a 
supplemental statement of the case to 
include the amount of debt recouped, the 
balance of the remaining debt, and the 
amount of the payment being withheld 
monthly, and return the case to the Board. 





The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
GEORGE E. GUIDO, JR.	
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


